   Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 1 of 10 PAGEID #: 479




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

ERIC KOHLER,                                     :       Case No. 1:20-cv-889
                                                 :
        Plaintiff,                               :       Judge Susan J. Dlott
                                                 :
   v.                                            :       ORDER ADOPTING REPORT AND
                                                 :       RECOMMENDATION AND DENYING
CITY OF CINCINNATI, et al.,                      :       PLAINTIFF’S MOTION FOR
                                                 :       PRELIMINARY INJUNCTION
        Defendants.                              :
                                                 :

         This matter is before the Court on Plaintiff’s Objections (Doc. 41) to the Magistrate

Judge’s Report and Recommendation (Doc. 40) that Plaintiff’s Motion for Preliminary

Injunction (Doc. 7) be denied. Defendants responded to Plaintiff’s Objections (Docs. 42, 43).

         Plaintiff Eric Kohler, a white male, initiated this action alleging that continued

enforcement of two decades-old Consent Decrees for police hiring and promotions violates his

constitutional right to equal protection. (Doc. 1.) The Magistrate Judge properly determined that

Kohler failed to demonstrate a likelihood of standing for preliminary injunctive relief or a

likelihood of irreparable injury in the absence of a preliminary injunction. She recommended

denying Kohler’s motion to enjoin the Cincinnati Police Division (“CPD”) from utilizing the

Consent Decrees for police promotions during the pendency of this action, and Plaintiff filed the

instant objections.

         The Court has undertaken a de novo review of Plaintiff’s Objections to the Report and

Recommendation and determined that the Objections should be overruled and the Report and

Recommendation accepted in its entirety. First, Plaintiff Kohler faces no immediate, irreparable

injury absent a preliminary injunction. Second, this case and the related federal case, United



                                                     1
    Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 2 of 10 PAGEID #: 480




States v. City of Cincinnati, No.1:80-cv-369,1 require CPD, the City of Cincinnati (“the City”),

and the United States of America to determine a fair and constitutional way to hire and promote

police officers of all genders and races while compensating for past discriminatory practices

without unfairly burdening the next generation of police hires. The vital public interest involved

here requires a thoughtful, considered resolution rather than an immediate reaction.

Accordingly, the Plaintiff’s Objections will be overruled, the Magistrate Judge’s Report and

Recommendation will be adopted, and Plaintiff’s Motion for Preliminary Injunction will be

DENIED.

    I.       BACKGROUND

    A. Facts

         The Magistrate Judge provided a thorough factual recitation in her Report and

Recommendation (Doc. 40). The Court will summarize those facts briefly here for ease of

analysis.

         In 1980, the United States sued the City, CPD, and related entities alleging that entry-

level police hiring and promotion practices illegally discriminated against black and women

applicants.2 In settlement of that case, the City, CPD, the Queen City Lodge No. 69, Fraternal

Order of Police (“FOP”), and the United States entered into a Consent Decree supervised by the

Court (“the 1981 Consent Decree”).3 United States v. City of Cincinnati, No. 1:80-cv-369 (S.D.

Ohio Aug. 12, 1981). In an effort to “insure that blacks and women are not disadvantaged by the


1
  Under the paper-based filing system used in 1980, the case number assigned was C-1-80-369. Based on Kohler’s
allegations in the instant case, the City and the United States successfully moved to reopen the 1980 case which,
under the current electronic filing system, is now number 1:80-cv-369.
2
  The Court uses the terms “blacks” and “women” to refer to specific race and sex based groups in this Order
because those are the terms used in the Consent Decrees.
3
  Plaintiff attached a copy of the 1981 Consent Decree to the Amended Complaint filed in the instant action. (Doc.
26 at PageID 304–315.) For ease of citation and electronic availability, the Court will cite to the copy of the
Consent Decree filed as an attachment to Plaintiff’s Amended Complaint rather than to the original paper copy filed
in the 1980 case.

                                                         2
    Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 3 of 10 PAGEID #: 481




hiring, promotion, assignment and other employment policies and practices of the CPD and that

any disadvantage to blacks and women which may have resulted from past discrimination is

remedied so that equal employment opportunity is provided to all,” the parties agreed to certain

race and sex based criteria for new hires and promotions to Sergeant. (Doc. 26 at PageID 306–

307.)

        In 1987, the Sentinel Police Association and eight individual plaintiffs sued the City and

the FOP in state court alleging unlawful discrimination against black and women officers who

sought promotions to Lieutenant, Captain, and Assistant Chief. In settlement of that action, the

City and FOP agreed to a Consent Decree supervised by the Hamilton County Court of Common

Pleas (“the 1987 Consent Decree”).4 Sentinel Police Assn. v. City of Cincinnati, Hamilton C.P.

No. A8704567 (Sept. 14, 1987).

        Both Consent Decrees employ a “rule of four” and “double fill” process for new hires

and promotions. Pursuant to the Consent Decrees, applicants are placed on eligibility lists by

numeric score. The score reflects the results of a written examination, oral board, seniority

points, and other steps as delineated by state civil service law. Applicants are then hired or

promoted in order beginning with the highest scorer on the list. After every four promotions, the

City reviews the race and sex of the four people promoted. If no blacks or women were

promoted in that group of four, the City “double fills” the fourth position by creating and funding

an additional position for the next woman or black person on the eligibility list. (Doc. 22-1 at

PageID 153; Doc. 26 at PageID 311–312.) Since 2010, six people have been promoted as

“double fills,” four to Sergeant and two to Lieutenant. (Doc. 22-1 at PageID 153.)


4
  Plaintiff attached a copy of the 1987 Consent Decree to the Amended Complaint filed in the instant action. (Doc.
26 at PageID 316–322.) For ease of citation and electronic availability, the Court will cite to the copy of the
Consent Decree filed as an attachment to Plaintiff’s Amended Complaint rather than to the original paper copy filed
in the 1987 case.

                                                         3
      Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 4 of 10 PAGEID #: 482




           On the 2020 Sergeant Eligibility List, Plaintiff Eric Kohler, a white male, ranked number

eight. The four highest ranked applicants included a woman and a black person. Thus, the first

four promotions required no “double fill.” However, applicants ranked five through eight were

all white men. Therefore, as the list existed at that time, promotion number eight should have

gone to Eric Kohler and then have been “double filled” by Robert White II, the next ranked black

or female candidate on the list. (Doc. 22-1 at PageID 153–154; Doc. 22-2 at PageID 155.)

           However, due to a “procedural error in the promotions,” Robert White II was promoted

as a “double fill” with the seventh ranked person rather than the eighth ranked. (Doc. 22-1 at

PageID 154.) Had the Consent Decrees been followed properly, both Kohler and White would

have been promoted to Sergeant on September 20, 2020. (Id.) Instead, CPD promoted White on

July 26, 2020, and Kohler on September 20, 2020. (Doc. 22-2 at PageID 155.) Kohler then

initiated this action5 pursuant to 42 U.S.C. § 1983, alleging that the promotions process

contained in the Consent Decrees violated his constitutional right to equal protection under the

Fourteenth Amendment. (Doc. 1 at PageID 9–10.)

           After Kohler initiated this action, CPD informed him via email that his seniority had been

incorrectly calculated. (Doc. 26 at PageID 323–326.) According to CPD’s email to Kohler, he

should have ranked number nine on the 2020 Sergeant Eligibility List because—once Kohler’s

seniority was correctly calculated—Casey Kreider, a white male, should have been ranked above

Kohler. (Id. at PageID 325.) Thus, after correction of CPD’s second error, Kreider and White

should have been promoted September 20, 2020, and Plaintiff Kohler should not have been

promoted until November 15, 2020, first in the next group of four. CPD retroactively adjusted

their promotion dates accordingly. (Id.)



5
    Kohler filed his Complaint as a putative class action. However, no class has been certified at this juncture.

                                                             4
   Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 5 of 10 PAGEID #: 483




       Following CPD’s second claimed error, Plaintiff Kohler filed an Amended Complaint.

(Doc. 26.) His Amended Complaint restates his original equal protection claim and alleges that

Defendants took “[v]arious adverse actions” against him “at the behest of, and direction by

Mayor Cranley” since he initiated this action. (Id. at PageID 298.) Accordingly, he amended his

Complaint to include retaliation and civil rights claims.

   B. Procedural Posture

       Plaintiff Eric Kohler, a white male, initiated this action pursuant to 42 U.S.C. § 1983

alleging that continued enforcement of two decades-old Consent Decrees for police hiring and

promotions violates his constitutional right to equal protection under the Fourteenth Amendment

(Count I). (Doc. 1.) He later amended his Complaint to add claims for First Amendment

retaliation pursuant to 42 U.S.C. § 1983 (Count II), conspiracy to violate civil rights pursuant to

42 U.S.C. § 1985 (Count III), and failure to prevent conspiracy to violate civil rights pursuant to

42 U.S.C. § 1986 (Count IV). (Doc. 26.)

       This Court referred the case to Magistrate Judge Karen L. Litkovitz for initial

consideration of certain pretrial motions pursuant to 28 U.S.C. § 636(b) and Southern District of

Ohio Local Rule 72.1. (Doc. 2.) Plaintiff Kohler filed a Motion for Preliminary Injunction

asking that the City be enjoined from continued enforcement of the Consent Decrees during the

pendency of this action. (Doc. 7.) The Magistrate Judge issued a Report and Recommendation

that the preliminary injunction be denied primarily because Plaintiff had not established a

substantial likelihood of standing to seek a preliminary injunction and because he failed to

demonstrate irreparable injury in the absence of injunction. (Doc. 40.) Plaintiff timely objected

(Doc. 41), and Defendants responded (Docs. 42, 43.)




                                                 5
   Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 6 of 10 PAGEID #: 484




          Specifically, Kohler makes the following Objections: (1) the Magistrate Judge failed to

fully understand that White’s and prior “double fills” on earlier promotion eligibility lists

delayed Kohler’s promotion to Sergeant thereby causing him delayed receipt of certain seniority-

based employment benefits, including detail and overtime opportunities, eligibility for future

promotions, and preferences for shift and duty assignments and vacation; (2) the Magistrate

Judge erroneously concluded that Kohler lacks standing to seek preliminary injunctive relief; and

(3) the Magistrate Judge erroneously denied Kohler’s contention that irreparable harm exists

where a constitutional violation occurs. Defendants responded that the Magistrate Judge

properly addressed each of these issues. The Court agrees with Defendants.

   II.       STANDARD OF REVIEW

          Pursuant to Federal Rule of Civil Procedure 72(b)(3), “The district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to. The

district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.”

   III.      ANALYSIS

          “A preliminary injunction is an extraordinary remedy which should be granted only if the

movant carries his or her burden of proving that the circumstances clearly demand it.” Castillo

v. Whitmer, 823 F.App’x 413, 415 (6th Cir. 2020) (quoting Overstreet v. Lexington-Fayette Urb.

Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002)). “Four factors determine when a court should

grant a preliminary injunction: (1) whether the party moving for the injunction is facing

immediate, irreparable harm, (2) the likelihood that the movant will succeed on the merits, (3)

the balance of the equities, and (4) the public interest.” D.T. v. Sumner Cty. Sch., 942 F.3d 324,

326 (6th Cir. 2019). However, “even the strongest showing on the other three factors cannot



                                                  6
   Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 7 of 10 PAGEID #: 485




‘eliminate the irreparable harm requirement’ . . . That factor is indispensable: If the plaintiff

isn’t facing imminent and irreparable injury, there’s no need to grant relief now as opposed to at

the end of the lawsuit.” Id. at 326–327 (quoting Friendship Materials, Inc. v. Mich. Brick, Inc.,

679 F.2d 100, 105 (6th Cir. 1982)) (emphasis in original). A district court abuses its discretion if

it grants a preliminary injunction without specifically finding an irreparable injury that is “both

certain and immediate” rather than “speculative or theoretical.” Id. at 327 (quoting Mich. Coal.

of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th Cir. 1991)).

         In the case at bar, Plaintiff Kohler seeks to preliminarily enjoin the continued

enforcement of both Consent Decrees. (Doc. 7.) However, neither Consent Decree currently

poses an immediate threat of irreparable injury to Kohler. (Doc. 40 at PageID 413–426.) The

1981 Consent Decree possibly may have injured Kohler in the past. However, Kohler has failed

to establish—for preliminary injunction purposes—that any “double fills” to Sergeant delayed

Kohler’s promotion or that any past injury cannot be adequately compensated at the conclusion

of litigation.

        The 1987 Consent Decree possibly may injure Kohler in the future, if he remains with

CPD long enough to be eligible for promotion to Lieutenant, takes the yet-to-be-scheduled

promotional exam, does well enough to be ranked highly on the Police Lieutenant Eligible List,

has only white male applicants ranked in the applicable “group of four,” has a lower-ranked

black or woman applicant promoted above him as a “double fill,” and can establish that “double

fills” delayed his inevitable promotion. This potential future injury lacks both certainty and

immediacy. Because Kohler is not “facing imminent and irreparable injury, there’s no need to

grant relief now as opposed to the end of the lawsuit.” See Sumner Cty. Sch., 942 F.3d at 326–

327.



                                                  7
   Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 8 of 10 PAGEID #: 486




       Kohler contends that the injury he allegedly suffered due to the 1981 Consent Decree—

“double fill” promotions delaying his rise to Sergeant—has “lingering and ongoing effects” on

him that should be addressed via preliminary injunction. (Doc. 41 at PageID 439.) According to

Kohler, seniority and date of promotion impact “preferences for detail and overtime pay and

opportunities, which can be tens of thousands of dollars per year” as well as shift preferences,

eligibility for certain future promotions, and preferences for vacation and duty assignments. (Id.)

       Kohler’s contention fails for several reasons. First, Kohler never moved to have his

promotion date changed retroactively. According to the proposed order he attached and

“incorporated by reference” into his Motion for Preliminary Injunction, he moved to enjoin

enforcement of the Consent Decrees “during the pendency of this action.” (Doc. 7-1 at PageID

64; Doc. 7 at PageID 51.) Thus, enjoining enforcement of the 1981 Consent Decree at this

juncture would impact only those officers promoted to Sergeant from the filing of this action

forward. It would not change Kohler’s date of promotion or his seniority relative to other

Sergeants, including White and Kreider.

       Second, although neither his Complaint nor his Motion for Preliminary Injunction makes

such a request, Kohler’s Amended Complaint—filed nearly two months after his preliminary

injunction motion—requests “restoring Plaintiff Kohler to the date of seniority he would have

without the challenged practices.” (Doc. 26 at PageID 301.) To the extent Kohler now suggests

he is entitled to this ultimate relief on preliminary injunction, the Court disagrees. The

retroactive seniority change “is more than an injunction maintaining the status quo; he seeks an

Order from this Court requiring defendants to affirmatively correct constitutional deficiencies yet

to be proven. Such affirmative relief is generally beyond the scope and purpose of preliminary

injunctive relief.” Good v. Ohio Dep’t of Rehab. & Correction, No. 1:15-cv-190, 2015 WL



                                                 8
   Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 9 of 10 PAGEID #: 487




2452444, at *3 (S.D. Ohio May 21, 2015) (citing Southern Milk Sales, Inc. v. Martin, 924 F.2d

98, 102 (6th Cir. 1991).

         Third, as the City’s retroactive adjustments to promotion dates for Kohler, White and

Kreider demonstrate, Kohler’s alleged injury is not irreparable. If the evidence ultimately proves

Kohler was treated illegally, the promotion dates can be retroactively adjusted and any lost

wages, loss of seniority-related benefits, or delayed promotional or other opportunities can be

compensated at that time.

         Fourth, Kohler’s contention that he is entitled to a presumption of irreparable harm

merely because he alleges a constitutional violation is not well-taken. As the Magistrate Judge

fully explained, the constitutionality of the Consent Decrees has not been determined, and

Kohler failed to demonstrate standing to pursue a preliminary injunction. Thus, he is not entitled

to a presumption of irreparable harm. See Castillo, 823 F. App’x at 417.

         Finally, as to the balance of equities, this Court will not upend on preliminary injunction

more than forty years of effort to rebalance the scales of racial and sex based equity in police

hiring and promotions. The vital public interest here deserves a thoughtful and thorough

approach to ensure that CPD hires and promotes all qualified candidates fairly and

constitutionally.

   IV.      CONCLUSION

         Accordingly, the Magistrate Judge’s Report and Recommendation (Doc. 40) is hereby

ADOPTED. Plaintiff’s Objections (Doc. 41) are OVERRULED, and Plaintiff’s Motion for

Preliminary Injunction (Doc. 7) is DENIED.

         In addition, the Order referring this case to the Magistrate Judge (Doc. 2) is

RESCINDED. All further proceedings will be conducted by the undersigned. The parties must



                                                  9
  Case: 1:20-cv-00889-SJD Doc #: 44 Filed: 04/21/21 Page: 10 of 10 PAGEID #: 488




file their Rule 26(f) report and discovery plan no later than May 7, 2021. The Court will conduct

a preliminary pretrial conference via telephone on June 3, 2021 at 10:00 a.m.

       IT IS SO ORDERED.

       Dated: April 21, 2021                S/Susan J. Dlott_________________
                                            Judge Susan J. Dlott
                                            United States District Court




                                               10
